             Case 1:21-cv-00100-EGS Document 98 Filed 03/16/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,

                     Plaintiffs,

         v.                                                      Civ. A. No. 21-100 (EGS)

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                     Defendants.


                  CONSENT MOTION TO VACATE ANSWER DEADLINE
                     AND SET JOINT STATUS REPORT DEADLINE
        Defendants, by and through undersigned counsel, respectfully request that the Court vacate

the upcoming deadline for Defendants to answer or otherwise respond to Plaintiffs’ Amended

Complaint (ECF No. 22). Defendants further request that the Court set a deadline for the parties

to file a joint status report within fourteen days from the date of the Court’s decisions on Plaintiffs’

Motions for Class Certification and Classwide Preliminary Injunction, ECF Nos. 23, 57.

        1.       Plaintiffs served the U.S. Attorney’s Office with a summons and copy of the

Complaint in this action on January 19, 2021. Plaintiffs filed an Amended Complaint on January

28, 2021. Assuming proper service on all Defendants, pursuant to Federal Rules of Civil Procedure
12(a)(2) and 15(a)(3), Defendants must therefore file an answer or otherwise respond to the

Amended Complaint on or before March 22, 2021.

        2.       Pending before the Court are Plaintiffs’ motion for preliminary injunction, as well

as a motion for class certification, although briefing and consideration of both motions are

currently being held in abeyance until March 23, 2021. See February 23, 2021, Minute Order.

        3.       Defendants respectfully request that the Court vacate the March 22, 2021, deadline

to answer or otherwise respond to the Amended Complaint, and instead require the parties to file

a joint status report proposing next steps within fourteen days of its decisions on the pending




                                                    1
             Case 1:21-cv-00100-EGS Document 98 Filed 03/16/21 Page 2 of 3




motions for preliminary injunction and class certification. Defendants believe that once the Court

has ruled on the pending motions, the parties will be better able to determine next steps for

litigation in this matter. Vacating the upcoming answer deadline will conserve resources and serve

the interests of judicial efficiency.

        4.       Pursuant to Local Civil Rule 7(m), counsel for Defendants conferred with

Plaintiffs’ counsel, who consent to this motion.

        5.       A proposed order is enclosed.



Dated: March 16, 2021
                                                   CHANNING D. PHILLIPS, D.C. Bar #415793
                                                   Acting United States Attorney

                                                   BRIAN P. HUDAK
                                                   Acting Chief, Civil Division

                                                    /s/ Sean M. Tepe
                                                   SEAN M. TEPE, DC Bar #1001323
                                                   Assistant United States Attorney
                                                   555 Fourth St., N.W.
                                                   Washington, D.C. 20530
                                                   Phone: (202) 252-2533
                                                   Email: sean.tepe@usdoj.gov
                                                   Counsel for Defendants




                                                   2
         Case 1:21-cv-00100-EGS Document 98 Filed 03/16/21 Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 NANCY GIMENA HUISHA-HUISHA, on
 behalf of herself and others similarly situated,

                    Plaintiffs,

        v.                                                     Civ. A. No. 21-100 (EGS)

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                    Defendants.



                                     [PROPOSED] ORDER

       Upon consideration of Defendants’ Consent Motion to Vacate Answer Deadline and Set

Joint Status Report Deadline, and for good cause shown, the Consent Motion is hereby

GRANTED.

       Accordingly, it is hereby ORDERED that the March 22, 20221, deadline for Defendants

to answer or otherwise respond to Plaintiffs’ Amended Complaint, ECF No. 22, is vacated; and

       It is further ORDERED that the parties shall file a joint status report within fourteen days

from the date of issuance of this Court’s decisions on Plaintiffs’ Motions for Class Certification

and Classwide Preliminary Injunction, ECF Nos. 23, 57.



_____________                                 ___________________________
Date                                          EMMET G. SULLIVAN
                                              United States District Judge
